
	

115 HR 5996 IH: Coral Reef Conservation Reauthorization Act of 2018
U.S. House of Representatives
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5996
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2018
			Ms. Bordallo (for herself, Mr. Soto, Ms. Wasserman Schultz, Mr. Hastings, Mr. Crist, Ms. Castor of Florida, Ms. Hanabusa, Ms. Gabbard, Mrs. Radewagen, Miss González-Colón of Puerto Rico, Mr. Rutherford, Mr. Sablan, Ms. Plaskett, and Mr. Mast) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reauthorize and amend the Coral Reef Conservation Act of 2000, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Coral Reef Conservation Reauthorization Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Amendments to Coral Reef Conservation Act of 2000
					Sec. 101. Revisions to purposes of Coral Reef Conservation Act of 2000.
					Sec. 102. Revisions to National Coral Reef Action Strategy.
					Sec. 103. Revisions to Coral Reef Conservation Grant Program.
					Sec. 104. Coral reef public-private partnership.
					Sec. 105. Revisions to emergency assistance.
					Sec. 106. Revisions to National Program.
					Sec. 107. Revisions to effectiveness reports.
					Sec. 108. Establishment of United States Coral Reef Task Force.
					Sec. 109. Agreements.
					Sec. 110. Permits.
					Sec. 111. Regulations.
					Sec. 112. Use of recovered amounts.
					Sec. 113. Revisions to authorization of appropriations.
					Sec. 114. Revisions to definitions.
					Sec. 115. Conforming and clerical amendments.
					Title II—Department of the Interior Coral Reef Authorities
					Sec. 201. Coral reef conservation and assistance.
					Sec. 202. National coral reef action strategy.
					Sec. 203. USGS Coral Reef Ecosystem Studies Program.
					Sec. 204. Use of recovered amounts.
					Sec. 205. Authorization of appropriations.
					Sec. 206. Definitions.
					Title III—Amendments to National Fishing Enhancement Act of 1984 
					Sec. 301. Revisions to National Fishing Enhancement Act of 1984.
					Title IV—Miscellaneous provisions
					Sec. 401. Stock assessments under Magnuson-Stevens Fishery Conservation and Management Act.
					Sec. 402. Measures to combat invasive lionfish.
				
			IAmendments to Coral Reef Conservation Act of 2000
 101.Revisions to purposes of Coral Reef Conservation Act of 2000Section 202 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401) is amended— (1)in paragraph (5), by striking and at the end;
 (2)in paragraph (6), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (7)to ensure healthy and resilient coral reefs for the benefit of island and coastal communities and the United States..
				102.Revisions to National Coral Reef Action Strategy
 (a)In generalSection 203 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6402) is amended— (1)in subsection (a)—
 (A)by inserting Natural before Resources; (B)by striking this national strategy and inserting the national coral reef action strategy or any review or revision to such strategy;
 (C)by striking may consult and inserting shall consult; and (D)by striking Executive Order 13089 (June 11, 1998) and inserting section 209; and
 (2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking goals and objectives as well as an implementation plan and inserting goals, objectives, and an implementation plan;
 (B)in paragraph (7), by striking and at the end; (C)by amending paragraph (8) to read as follows:
							
 (8)conservation, including how the use of marine protected areas to serve as replenishment zones will be developed consistent with local practices and traditions and in cooperation with, and with respect for the scientific, technical, and management expertise and responsibilities of, State fish and wildlife management agencies;.
 (D)by adding at the end the following:  (9)the condition of coral reefs located within maritime areas and zones subject to the jurisdiction or control of the United States;
 (10)emerging threats to coral health, including changes in ocean temperature and chemistry and such threats identified under section 204(d)(3);
 (11)adaptive management approaches with clearly identifiable, measurable, and science-based goals; and (12)restoration efforts, including improving coral reef resiliency..
 (b)DeadlineNot later than 3 years after the date of the enactment of this Act, the Secretary shall review and revise the national coral reef action strategy developed under section 203 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6402).
 103.Revisions to Coral Reef Conservation Grant ProgramSection 204 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6403) is amended— (1)in the heading, by inserting Grant before Program;
 (2)in subsection (d)— (A)in the heading, by striking Geographic and Biological and inserting Distribution of grants;
 (B)in the language preceding paragraph (1), by striking subsection (b) and inserting subsection (a); and (C)by amending paragraph (3) to read as follows:
						
 (3)Remaining funds shall be awarded for projects that address priorities or emerging threats identified by the Secretary in consultation with the United States Coral Reef Task Force, including—
 (A)bleaching; (B)mortality events;
 (C)disease outbreaks; (D)harmful algal blooms;
 (E)invasive or nuisance species outbreaks; (F)land-based sources of pollution;
 (G)overfishing; (H)ocean acidification;
 (I)coral reef restoration efforts; and (J)regional or international priorities or threats.
 (4)To the extent practicable, the Secretary shall prioritize grants to a natural resource management authority of a State that is represented on the United States Coral Reef Task Force.;
 (3)in subsection (f), by adding at the end the following:  (3)Applicants seeking immediate release of fundsNotwithstanding any other provision of this subsection, if an applicant for assistance under this section seeks an immediate release of such assistance to respond to an emergency, the Secretary—
 (A)shall by not later than 15 days after the date of receipt of the application for assistance, conduct a preliminary review of the proposed project and determine whether it qualifies for such a release; and
 (B)if the project so qualifies, may— (i)immediately release up to 50 percent of the total amount of assistance for which the Secretary estimates the project will qualify; and
 (ii)release the remainder of the total amount for which the project qualifies after providing written notification of approval of the project in accordance with paragraph (2)(D).;
 (4)in subsection (g)— (A)in paragraph (1), by inserting and resilient coral reef ecosystems after coral reefs; and
 (B)by amending paragraph (4) to read as follows:  (4)developing sound scientific information on the condition of coral reef ecosystems, threats to such ecosystems or the biodiversity of such ecosystems, the impacts of such threats, and potential interventions to address such threats;.
 (C)in paragraph (5), by striking to implement and inserting the implementation of; (D)in paragraph (6), by inserting , including how coral reefs function to protect island and coastal communities after conservation;
 (E)by amending paragraph (7) to read as follows:  (7)mapping the location, distribution, and biodiversity, including taxonomic classification and related research, of coral reefs and coral reef ecosystems;;
 (F)in paragraph (8), by inserting and coral reef ecosystems after reefs; (G)in paragraph (9), by striking or;
 (H)by amending paragraph (10) to read as follows:  (10)preventing or minimizing the likelihood of vessel impacts on coral reefs, particularly those areas and any at-risk reefs identified under section 207(d), including by promoting ecologically sound navigation and anchorages near coral reefs;; and
 (I)by adding at the end the following:  (11)responding to, or taking action to mitigate the effects of, coral bleaching, disease, harmful algal blooms, ocean acidification, or other changes in ocean temperature and chemistry;
 (12)developing and implementing innovative ecological interventions to build or maintain coral reef resistance and resilience to stressors;
 (13)developing and implementing innovative invasive or nuisance species capture, collection, removal, or trapping methods for use around coral reefs;
 (14)developing and implementing cost-effective methods to restore degraded, native coral reef ecosystems, with an emphasis on techniques to advance coral recovery, growth, or resiliency;
 (15)research on coral diseases, including the prevention and treatment of such diseases; (16)understanding and cataloging coral genetic diversity, including research into traits that promote resilience and applying such research to coral reef restoration efforts;
 (17)developing in situ native coral propagation sites for use in coral reef restoration projects; (18)developing networks of ex situ coral propagation nurseries for conservation, including genetic banking, captive breeding of rare species, and captive breeding of resilient coral populations for use in coral reef restoration projects;
 (19)developing networks of improved, real-time water quality monitoring along coral reefs, especially reefs impacted by land-based sources of pollution including coastal runoff, sediment erosion and turbidity, and harmful algal blooms;
 (20)implementing research and restoration projects that help ensure the population viability of listed coral species in United States waters as detailed in the population-based recovery criteria included in species-specific recovery plans consistent with the Endangered Species Act of 1973 (1625 U.S.C. 1531 et seq.); or
 (21)supporting community-based planning and management initiatives for the protection of coral reef ecosystems identified by the community, scientific experts, or the United States Coral Reef Task Force as a high priority that—
 (A)support attainment of criteria described in subsection (g); (B)utilize, where applicable, watershed-based or ecosystem-based approaches;
 (C)provide for coordination with Federal and State experts and managers; (D)build upon local approaches or models, including traditional or island-based resource management concepts; and
 (E)complement local action strategies or regional plans for coral reef conservation efforts, as applicable.; and
 (5)in subsection (j), by striking this Act and inserting the Coral Reef Conservation Reauthorization Act of 2018. 104.Coral reef public-private partnershipSection 205 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6404) is amended—
 (1)in the heading, by striking “Coral reef conservation fund” and inserting “Coral Reef Public-Private Partnership”; (2)in subsection (a)—
 (A)by striking “Fund” and inserting “Public-Private partnership”; (B)by striking , hereafter referred to as the Fund,; and
 (C)by striking organization solely and all that follows and inserting  organization—(A)to support public-private partnerships that further the purposes of this title and are consistent with the national coral reef action strategy under section 203;
 (B)to address emergency response actions undertaken or authorized under section 206; and (C)to support activities that prevent damage to coral reefs, including any at-risk reefs identified under section 207(d).
							.
 (3)in subsection (b)— (A)by striking Fund and inserting separate interest bearing account; and
 (B)by adding at the end the following: The organization is encouraged to solicit donations, funding, and in-kind services from the private sector, including nongovernmental organizations, for emergency response actions under section 206 and for activities to prevent damage to coral reefs, including any at-risk reefs identified under section 207(d)..
 105.Revisions to emergency assistanceSection 206 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6405) is amended to read as follows:
				
					206.Emergency response and assistance
 (a)Federal emergency assistanceThe Secretary may provide assistance, including issuing emergency grants and contracts, equipment, and technical assistance, to support a request from any State or local government agency with jurisdiction over a coral reef, or any entity contracted to act on behalf of a State or local government agency, to address an emergency pertaining to the coral reef or coral reef ecosystem. The costs of such assistance provided by the Secretary may be provided from an appropriate account in the Damage Assessment Restoration Revolving Fund established by the Department of Commerce Appropriations Act, 1991 (33 U.S.C. 2706 note).
 (b)Federal emergency actionIn coordination with other Federal, State, or local government agencies as practicable, the appropriate Federal official may undertake or authorize all actions necessary to—
 (1)prevent or minimize the imminent destruction, loss, or taking of, or injury to a coral reef, from— (A)vessel impacts, including anchors, anchor chains, boat moorings, groundings, and abandoned vessels;
 (B)derelict fishing gear or other marine debris; (C)unforeseen or disaster-related circumstances pertaining to coral reef ecosystems, including as a result of human activities;
 (D)harmful algal blooms, coral disease outbreaks, or invasive or nuisance species outbreaks; and (E)unexploded ordnance or similar underwater munitions; and
 (2)respond rapidly to assess, stabilize, repair, recover, or restore a coral reef that is destroyed or injured, or that has lost an ecosystem function;
 (3)remove or stabilize a vessel grounded on or in the vicinity of a coral reef; and (4)otherwise provide for rapid response to, assessment of, or monitoring of an emergency pertaining to a coral reef or coral reef ecosystem.
 (c)Written agreementsThe Secretary may enter into written agreements with any State in which a coral reef is located regarding the manner in which the activities authorized under this section shall be conducted within the affected State’s waters. Nothing in this subsection shall be construed to limit Federal response and restoration activity authority before any such agreement is final.
 (d)Cooperative enforcement agreementsAll cooperative enforcement agreements in place between the Secretary and a State affected by this title shall be updated to include enforcement of this title where appropriate.
 (e)Damage and cost assessmentIn carrying out this section, the Secretary shall assess damages to coral reefs and applicable response and restoration costs in consultation with State officials regarding response and damage assessment actions undertaken for coral reefs within State waters. The Secretary shall make such assessments, including any related data and information, readily available to the public on a government Internet website upon completion of such assessments.
 (f)Definition of appropriate Federal officialIn this section, the term appropriate Federal official means— (1)the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, with respect to any coral reef or component thereof in—
 (A)any unit of the National Marine Sanctuary System; (B)any unit of the National Estuarine Research Reserve System;
 (C)any marine national monument designated by an Act of Congress or under section 320301 of title 54, United States Code (commonly known as the Antiquities Act of 1906) under the jurisdiction of the Secretary of Commerce; or
 (D)any territorial waters under the administrative jurisdiction of the Secretary of Commerce; or (2)the Secretary of the Interior with respect to any coral reef or component thereof in—
 (A)any unit of the National Park System; (B)any unit of the National Wildlife Refuge System;
 (C)any national monument or marine national monument designated by an Act of Congress or under section 320301 of title 54, United States Code (commonly known as the Antiquities Act of 1906) under the jurisdiction of the Secretary of the Interior; or
 (D)any territorial waters under the administrative jurisdiction of the Secretary of the Interior. . 106.Revisions to National ProgramSection 207 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6406) is amended—
 (1)in subsection (b)— (A)by amending paragraph (2) to read as follows:
						
 (2)enhancing public awareness, education, understanding, and appreciation of coral reefs and coral reef ecosystems, including the benefits healthy and resilient coral reefs provide to island and coastal communities and to the United States;;
 (B)by amending paragraph (3) to read as follows:  (3)removing or otherwise addressing, and providing assistance to States in removing or otherwise addressing, derelict fishing gear, marine debris, and abandoned vessels from coral reef ecosystems to conserve living marine resources;;
 (C)by amending paragraph (4) to read as follows:  (4)cooperative conservation, research, restoration, and management of coral reefs and coral reef ecosystems with local, regional, or international programs and partners, including research institutions located in a State;; and
 (D)by adding at the end the following:  (5)improving and promoting the resilience of corals, coral reefs, and coral reef ecosystems;
 (6)activities designed to prevent or minimize the likelihood of vessel impacts or other physical damage to coral reefs, including any at-risk reefs identified under section 207(d); and
 (7)centrally archiving, managing, and distributing data sets and coral reef ecosystem assessments and making such information readily available on public Internet websites, including, at the discretion of the Administrator, on the public Internet websites of local, regional, or international programs and partners.; and
 (2)by adding at the end the following:  (c)Vessel Grounding InventoryThe Secretary, in coordination with other Federal agencies, may establish and maintain an inventory of all vessel grounding incidents involving coral reefs, including a description of—
 (1)the impacts to such coral reefs and related natural resources; (2)vessel and ownership information;
 (3)an estimate of the costs for— (A)removal of the vessel; or
 (B)restoration of the impacted reef; (4)to the extent practicable, the actual costs, including costs estimated under section 206(e), that were incurred by each party that participated in any—
 (A)removal of the vessel; or (B)restoration of the impacted reef;
 (5)the response action taken by the vessel owner, the Secretary, the Commandant of the Coast Guard, or other Federal or State agencies;
 (6)the status of the response action, including the dates of vessel removal and coral reef restoration, and any actions taken to prevent future grounding incidents; and
 (7)any other pertinent information the Secretary deems appropriate. (d)At-Risk reefs (1)InventoryThe Secretary may establish and maintain a nationwide inventory of at-risk reefs, including proposed remediation to address threats or damage to at-risk reefs identified under this subsection.
 (2)IdentificationThe Secretary may use data and information collected or compiled under this title or any other available information source to identify at-risk reefs to be included in the inventory under paragraph (1).
 (3)RemediationThe Secretary may identify appropriate measures, including measures taken by other agencies, to remediate at-risk reefs, including—
 (A)recommendations to prevent, reduce the likelihood, or otherwise address negative impacts and incidents;
 (B)cooperative actions with other Federal, State, and local agencies and nongovernmental partners; and (C)a strategy and timetable to implement such measures and recommendations.
 (4)Measures takenTo the extent practicable, the Secretary may track any measures taken to remediate at-risk reefs identified under paragraph (2), including any measures identified and taken under paragraph (3).
 (5)PublicationThe Secretary shall make any inventory established and maintained under this subsection, a description of the remediation measures identified under paragraph (3), and a description of any actions tracked under paragraph (4), readily available to the public on a government Internet website.
							(e)Data stewardship and accessibility
 (1)In generalThe Secretary, in coordination with similar efforts at other Departments and agencies, shall provide for the long-term stewardship and public accessibility of all environmental data and information collected under this title.
 (2)ActivitiesThe Secretary shall— (A)archive environmental data, research, and similar information collected with the use of Federal funds;
 (B)to the greatest extent practicable, make such environmental data and information readily available to the public on a government Internet website;
 (C)develop standards, protocols, and procedures for sharing Federal data with non-Federal partner agencies and the private sector or academia; and
 (D)develop metadata standards for coral reef ecosystems in accordance with Federal Geographic Data Committee guidelines.
								.
 107.Revisions to effectiveness reportsSection 208 of the of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6407) is amended to read as follows:
				
 208.Effectiveness reportsNot less than once every 5 years, the Secretary, in cooperation with the United States Coral Reef Task Force, shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report, with respect to the 5 fiscal years preceding the year in which the report is submitted, that—
 (1)describes the funds obligated by each Federal agency to implement the national coral reef action strategy;
 (2)summarizes all actions taken by Federal and non-Federal entities under the national coral reef action strategy;
 (3)provides a State-by-State summary of Federal and non-Federal contributions toward the costs of each project for which a grant was awarded under the coral reef conservation grant program under section 204;
 (4)provides an accounting of Federal funds transferred to a nonprofit organization and non-Federal matching funds provided by such nonprofit organization under the coral reef public-private partnership under section 205;
 (5)summarizes emergency response actions undertaken or authorized under section 206; (6)summarizes the information contained in any vessel grounding inventory under section 207(c) and any additional authorization or funding needed for response and removal of vessels listed in such inventory;
 (7)provides a summary of any at-risk reefs identified under section 207(d) and any remediation actions recommended, underway, or taken under such section;
 (8)assesses the conditions of coral reefs in the United States, accomplishments under this title, and the effectiveness of management actions to address threats to coral reefs and coral reef ecosystems; and
 (9)any other pertinent information, as considered appropriate by the Secretary. . 108.Establishment of United States Coral Reef Task Force (a)In generalThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended—
 (1)by redesignating sections 209 and 210 as sections 214 and 215, respectively; and (2)by inserting after section 208 the following:
						
							209.United States Coral Reef Task Force
 (a)EstablishmentThere is hereby established the United States Coral Reef Task Force. (b)DutiesThe duties of the United States Coral Reef Task Force shall be to coordinate and strengthen Federal, State, international, and local actions to conserve and restore coral reef ecosystems by—
 (1)supporting, in cooperation with non-Federal partners as appropriate, activities regarding the mapping, monitoring, research, conservation, mitigation, and restoration of coral reefs and coral reef ecosystems;
 (2)implementing the policy and Federal agency responsibilities set forth in Executive Order 13089 (63 Fed. Reg. 32701; relating to coral reef protection) (as in effect on June 11, 1998), the national coral reef action strategy, and activities authorized by this title;
 (3)analyzing the United States role in international trade and protection of coral species; (4)enhancing public awareness, education, understanding, and appreciation of coral reefs and coral reef ecosystems, including the benefits healthy and resilient coral reefs provide to island and coastal communities and the United States;
 (5)supporting coral reef ecosystem research, including on the ecological and economic benefits of coral reefs, both extramurally and across government agencies; and
 (6)encouraging implementation of strategies and actions for the conservation and sustainable use of coral reef resources worldwide.
 (c)LeadershipThe Secretary of Commerce, represented ex officio by the Administrator of the National Oceanic and Atmospheric Administration, and the Secretary of the Interior shall lead the United States Coral Reef Task Force as co-chairs.
								(d)Voting membership
 (1)In generalThe voting members of the United States Coral Reef Task Force shall be comprised of— (A)the co-chairs designated under subsection (c);
 (B)the Federal agency members specified by Executive Order 13089 (63 Fed. Reg. 32701; relating to coral reef protection) (as in effect on June 11, 1998);
 (C)the Secretary of the Army, represented ex officio by the Assistant Secretary of the Army for Civil Works of the Corps of Engineers;
 (D)the Secretary of Homeland Security; and (E)the Governor, if such Governor elects to participate in the United States Coral Reef Task Force, of—
 (i)the State of Florida; (ii)the State of Hawaii;
 (iii)American Samoa; (iv)Guam;
 (v)the Commonwealth of the Northern Mariana Islands; (vi)Puerto Rico; and
 (vii)the Virgin Islands of the United States. (e)Non-Voting membership (1)In generalThe non-voting members of the United States Coral Reef Task Force shall be comprised of—
 (A)the President or a representative of the President, if such President elects to participate, of each of the Freely Associated States of—
 (i)the Federated States of Micronesia; (ii)the Republic of the Marshall Islands; and
 (iii)the Republic of Palau. (B)Representatives of each of the relevant fishery management councils, selected by such councils, established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852) including—
 (i)the Caribbean Fishery Management Council; (ii)the Gulf of Mexico Fishery Management Council;
 (iii)the South Atlantic Fishery Management Council; and (iv)the Western Pacific Fishery Management Council;
 (f)Responsibilities of Federal agency membersThe Federal members of the United States Coral Reef Task Force shall— (1)identify actions by their agencies that may affect coral reef ecosystems;
 (2)utilize the authorities and programs of their agencies to carry out the duties of the United States Coral Reef Task Force as defined by subsection (b); and
 (3)implement the national coral reef action strategy and any other coordinated efforts approved by the United States Coral Reef Task Force.
 (g)Working groupsThe co-chairs of the United States Coral Reef Task Force may establish working groups as necessary to advance the purposes of this title, including—
 (1)at the request of members of the United States Coral Reef Task Force; and (2)working groups for which vested stakeholders, including nongovernmental organizations and research institutions, such as marine laboratories and coral reef institutes, are participants.
 (h)Nonapplication of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the United States Coral Reef Task Force or working groups established by the United States Coral Reef Task Force.
								.
 (b)Conforming amendmentThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended by inserting United States before Coral Reef Task Force each place it appears where United States does not precede Coral Reef Task Force. 109.Agreements (a)In generalThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is further amended by inserting after section 209, as added by this Act, the following:
					
						210.Agreements
 (a)In generalThe Secretary may execute and perform such contracts, leases, grants, cooperative agreements, or other transactions as may be necessary to carry out the purposes of this title.
 (b)FundingUnder an agreement entered into under subsection (a), the Secretary may fulfill the terms of the agreement by reimbursing or providing appropriated funds to, and may receive funds or reimbursements from—
 (1)Federal agencies, instrumentalities and laboratories; (2)State and local governments;
 (3)Federally recognized Indian Tribes and Indian Tribal organizations; (4)international organizations;
 (5)foreign governments; (6)research institutions, including marine laboratories and coral reef institutes;
 (7)nongovernmental organizations; (8)nonprofit organizations;
 (9)commercial organizations; and (10)other public and private persons or entities, as necessary for purposes identified in section 202 and actions taken under section 206.
								(c)Cooperative institute
 (1)EstablishmentThe Secretary shall establish a cooperative institute or cooperative institutes for the purpose of advancing and sustaining essential capability in coral reef research. Such institute or institutes shall include university-based coral reef research centers, including marine laboratories and coral reef institutes, located in States with coral reefs.
 (2)FunctionsThe cooperative institute or institutes established under this section shall— (A)conduct bona fide research, observation, and monitoring of coral reef ecosystems aimed at building capacity for more effective resource management and coral reef restoration; and
 (B)through agreements with centers referred to in paragraph (1)— (i)collaborate directly with governmental resource management agencies, nonprofit organizations, academic research institutions, and other research organizations;
 (ii)build capacity within resource management agencies to establish research priorities, plan interdisciplinary research projects, and make effective use of research results; and
 (iii)conduct public education and awareness programs for policymakers, resource managers, and the general public on coral reef ecosystems, best practices for coral reef and ecosystem management, conservation, and restoration, their value, and threats to their sustainability.
 (d)Multiyear cooperative agreementsThe Secretary may enter into, extend, or renegotiate multiyear cooperative agreements with the heads of other Federal, State, and local government agencies and other vested stakeholders, including nongovernmental organizations and research institutions, such as marine laboratories and coral reef institutes, to further the purposes of this title consistent with the national coral reef action strategy developed under section 203.
 (e)Other use of agencies’ resourcesFor purposes related to the conservation, preservation, protection, restoration, or replacement of coral reefs or coral reef ecosystems and the enforcement of this title, the Secretary is authorized to use, with their consent and with or without reimbursement, the land, services, equipment, personnel, and facilities of any Department, agency, or instrumentality of the United States, or of any State, local government, or Indian tribal government, or of any political subdivision thereof, or of any foreign government or international organization..
 110.PermitsThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is further amended by inserting after section 210, as added by this Act, the following:
				
					211.Permits
 (a)In generalThe Secretary may, in accordance with this section and regulations promulgated under this title, issue a permit authorizing the conduct of bona fide research or other activities compatible with one or more of the purposes in section 202 of this title.
 (b)Terms and conditionsThe Secretary may place any terms and conditions on a permit issued under this section that the Secretary deems reasonable.
						(c)Fees
 (1)Assessment and collectionSubject to regulations promulgated under this title, the Secretary may assess and collect fees as specified in this subsection.
 (2)AmountAny fee assessed shall be equal to the sum of— (A)all costs incurred, or expected to be incurred, by the Secretary in processing the permit application, including indirect costs; and
 (B)if the permit is approved, all costs incurred, or expected to be incurred, by the Secretary as a direct result of the conduct of the activity for which the permit is issued.
 (3)Use of feesAmounts collected by the Secretary in the form of fees under this section may be used by the Secretary for issuing and administering permits under this section.
 (4)Waiver or reduction of feesFor any fee assessed under paragraph (2) of this subsection, the Secretary may— (A)accept in-kind contributions in lieu of a fee; or
 (B)waive or reduce the fee. (d)FishingNothing in this section shall be considered to require a person to obtain a permit under this section for the conduct of any fishing activities not prohibited by this title or regulations promulgated thereunder..
 111.RegulationsThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is further amended by inserting after section 211, as added by this Act, the following:
				
 212.RegulationsThe Secretary may issue such regulations as are necessary and appropriate to carry out the purposes of this title. This title and any regulations promulgated thereunder shall be applied in accordance with international law. No restrictions shall apply to or be enforced against a person who is not a citizen, national, or resident alien of the United States (including foreign-flag vessels) unless in accordance with international law..
 112.Use of recovered amountsThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is further amended by inserting after section 212, as added by this Act, the following:
				
 213.Use of recovered amountsAny amounts available to the Secretary of Commerce that are attributable to fines, penalties, or forfeitures of property (including proceeds from the sale of such forfeited property) imposed for violations of any marine resource law enforced by such Secretary, or regulations implementing such law, for damages to corals, coral reefs, or coral reef ecosystems shall be used by such Secretary—
 (1)for the benefit of the coral reef ecosystem impacted by the applicable violation, to the extent practicable;
 (2)to carry out emergency response activities authorized under section 206, including to reimburse any Federal, State or local government agency for response costs incurred; or
 (3)to carry out the purposes of this title, including grants of financial assistance for coral reef conservation projects..
 113.Revisions to authorization of appropriationsSection 214 of the of the Coral Reef Conservation Act of 2000, as redesignated by this Act, is amended—
 (1)by amending subsection (a) to read as follows:  (a)In generalThere are authorized to be appropriated to the Secretary of Commerce to carry out this title $27,100,000 for each of fiscal years 2018 through 2022, which may remain available until expended.
						;
 (2)in subsection (b), by striking $1,000,000 and inserting $2,000,000; (3)by amending subsection (c) to read as follows:
					
 (c)Coral Reef Conservation Grant ProgramFrom the amounts appropriated under subsection (a) for a fiscal year, there shall be made available to the Secretary of Commerce not less than $9,000,000 for the coral reef conservation grant program under section 204.
						; and
 (4)by amending subsection (d) to read as follows:  (d)National ProgramFrom the amounts appropriated under subsection (a) for a fiscal year, there shall be made available to the Secretary of Commerce not less than $16,000,000 for activities conducted under section 207..
 114.Revisions to definitionsSection 215 of the of the Coral Reef Conservation Act of 2000, as redesignated by this Act, is amended—
 (1)in paragraph (1), by inserting , unless otherwise specified after National Oceanic and Atmospheric Administration; (2)by inserting after paragraph (1) the following:
					
 (2)At-risk reefThe term at-risk reef means a coral reef that has a high exposure to vessel impacts, marine debris, harmful algal blooms, overfishing, land-based or marine-based pollution, coastal development, and changes in ocean temperature and chemistry.
 (3)Bona fide researchThe term bona fide research means scientific research on corals or coral reefs, the results of which are likely— (A)to be eligible for publication in a peer-reviewed scientific journal;
 (B)to contribute to the basic knowledge of coral biology or coral reef ecology; (C)to improve management of coral reefs and coral reef ecosystems; or
 (D)to identify, evaluate, or resolve conservation issues or decisions. ; (3)by redesignating the original paragraph (2) as paragraph (4) and amending it to read as follows:
					
 (4)ConservationThe term conservation means the use of any methods and procedures necessary to preserve, restore, or sustain corals, coral reefs, and associated marine species as resilient, diverse, viable, and self-perpetuating coral reef ecosystems, including—
 (A)all activities associated with resource management, such as assessment, research, protection, restoration, sustainable use, and management of habitat;
 (B)mapping, observation, or monitoring of coral reef ecosystems; (C)scientific expertise and technical assistance in the development and implementation of management strategies for marine protected areas and marine resources consistent with the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.) and the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), and with respect for the scientific, technical, and management expertise and responsibilities of State fish and wildlife management agencies;
 (D)law enforcement; (E)conflict resolution initiatives;
 (F)community outreach and education; and (G)activities that promote safe and ecologically sound navigation.;
 (4)by redesignating the original paragraph (3) as paragraph (5) and by amending subparagraph (B) of such paragraph to read as follows:
					
 (B)all species of the families Milleporidae (fire corals) and Stylasteridae (stylasterid hydrocorals), of the class Hydrozoa.;
 (5)by redesignating the original paragraph (4) as paragraph (6) and amending it to read as follows:  (6)Coral reefThe term coral reef means limestone structures in the form of a reef or shoal, comprised in whole or in part by living coral, skeletal remains of coral, and other associated sessile invertebrates and marine plants.;
 (6)by inserting after paragraph (6), as so redesignated, the following:  (7)Coral reef componentThe term coral reef component means any part of a coral reef, including individual living coral, skeletal remains of coral, and other associated sessile invertebrates or marine plants.;
 (7)by redesignating the original paragraph (5) as paragraph (8) and amending it to read as follows:  (8)Coral reef ecosystemThe term coral reef ecosystem means the system of coral and other geographically and ecologically associated marine species, habitats, and environment and the processes that control its dynamics.;
 (8)by redesignating the original paragraph (6) as paragraph (9); (9)by inserting after paragraph (9), as so redesignated, the following:
					
 (10)DamagesThe term damages includes— (A)compensation for—
								(i)
 (I)the cost of replacement, restoration, remediation, or acquisition of the equivalent of a coral or coral reef resource; and
 (II)the value of the lost use or services of a coral or coral reef resource pending the replacement, restoration, remediation, or acquisition of the equivalent coral or coral reef resource; or
 (ii)the value of a coral or coral reef resource if the coral or coral reef resource cannot be replaced, restored, or remediated or if the equivalent of such resource cannot be acquired; and
 (B)the reasonable cost of monitoring appropriate to the injured, replaced, restored, or remediated coral or coral reef resource.
 (11)National coral reef action strategyThe term national coral reef action strategy means the strategy developed under section 203. (12)ResilienceThe term resilience means the capacity for corals, coral reefs, or coral reef ecosystems to resist and recover from natural and human disturbance and maintain structure and function to allow the continued provision of ecosystem goods and services, as determined by clearly identifiable, measurable, and science-based standards.
 (13)Response costsThe term response costs means the costs of actions that would be necessary to— (A)minimize destruction, loss, or taking of, or injury to a coral reef or component thereof;
 (B)prevent or minimize the imminent risks of such destruction, loss, or taking of, or injury to; (C)assess the reasonable costs of damage as determined under section 206(e); and
 (D)respond to or otherwise address an emergency pertaining a coral reef or coral reef ecosystem. (14)RestorationThe term restoration means the use of methods and procedures necessary to enhance, rehabilitate, recreate, or create, a native, functioning coral reef or coral reef ecosystem, in part or in full, within suitable waters of the historical geographic range of such ecosystems.;
 (10)by redesignating the original paragraph (7) as paragraph (15); (11)by redesignating the original paragraph (8) as paragraph (16) and in such paragraph by striking U.S. each place it appears and inserting United States; and
 (12)by adding at the end the following:  (17)United States Coral Reef Task ForceThe term United States Coral Reef Task Force means the task force established under section 209..
				115.Conforming and clerical amendments
 (a)Conforming amendmentsThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended by striking Administrator each place it appears and inserting Secretary in the following subsections— (1)subsection (a) of section 203 (16 U.S.C. 6402);
 (2)subsections (a), (b), (c), (d), (e), (f), (g), (h), (i), and (j) of section 204 (16 U.S.C. 6403); (3)subsections (a), (c), and (d) of section 205 (16 U.S.C. 6404); and
 (4)subsection (a) of section 206 (16 U.S.C. 6405). (b)Clerical amendmentSection 201 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended to read as follows:
					
						201.Short title; table of contents
 (a)Short titleThis title may be cited as the Coral Reef Conservation Act of 2000. (b)Table of contentsThe table of contents for this title is as follows:
								
									Sec. 201. Short Title.
									Sec. 202. Purposes. 
									Sec. 203. National Coral Reef Action Strategy.
									Sec. 204. Coral Reef Conservation Grant Program.
									Sec. 205. Coral Reef Public-Private Partnership.
									Sec. 206. Emergency Response and Assistance.
									Sec. 207. National Program. 
									Sec. 208. Effectiveness Reports.
									Sec. 209. United States Coral Reef Task Force.
									Sec. 210. Agreements.
									Sec. 211. Permits.
									Sec. 212. Regulations.
									Sec. 213. Use of Recovered Amounts.
									Sec. 214. Authorization of Appropriations.
									Sec. 215. Definitions..
				IIDepartment of the Interior Coral Reef Authorities
			201.Coral reef conservation and assistance
 (a)In generalThe Secretary of the Interior may conduct activities to conserve coral reefs and coral reef ecosystems within—
 (1)any unit of the National Park System; (2)any unit of the National Wildlife Refuge System;
 (3)any National Monument or Marine National Monument designated by an Act of Congress or under section 320301 of title 54, United States Code (commonly known as the Antiquities Act of 1906) under the administrative jurisdiction of the Secretary; or
 (4)any other Federal land unit or any territorial waters under the administration of the Secretary. (b)AssistanceThe Secretary may provide technical assistance, scientific expertise, and, subject to the availability of appropriations, financial assistance grants for the conservation of coral reefs in proximity to the Federal land and waters described in paragraph (a) to—
 (1)entities eligible to receive a grant under section 204 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6403);
 (2)territories of the United States; and (3)Federally recognized Indian Tribes.
 (c)RequirementThe Secretary shall ensure that any action taken by the Secretary under this title is consistent with the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401), as amended by this Act, including the national coral reef action strategy developed under section 203 of such Act (16 U.S.C. 6402).
 (d)OIA Coral Reef InitiativeThe Secretary shall establish within the Office of Insular Affairs a Coral Reef Initiative Program to—
 (1)provide grant funding to support local management, conservation, and protection of coral reef ecosystems in—
 (A)insular areas; and (B)freely associated states;
 (2)complement the other conservation and assistance activities conducted under this title; and (3)provide other technical, scientific, and financial assistance and conduct conservation activities that advance the purposes of this title, as considered appropriate by the Secretary.
 202.National Coral Reef Action StrategySection 203(a) of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6402(a)), as amended by this Act, is further amended by inserting , in consultation with the Secretary of the Interior, before shall periodically review and revise.
 203.USGS Coral Reef Ecosystem Studies ProgramThe Secretary shall establish within the United States Geological Survey a program to be known at the Coral Reef Ecosystem Studies Program to—
 (1)research, monitor, and map coral reef ecosystems to understand coral reef processes and assess coral reef health, including the effects of changes in ocean temperature and chemistry, ocean acidification, land-based sources of pollution including coastal runoff, sediment erosion and turbidity, and harmful algal blooms;
 (2)develop science and tools to assess and help address the consequences of changing coral reef structure on tourism, recreation, community vulnerability and resilience to storms, erosion, and inundation, and to inform the management of coral reefs and coral reef ecosystems;
 (3)complement the other conservation and assistance activities conducted under this title; (4)provide technical assistance, subject to the availability of appropriations, for research on coral reefs and coral reef ecosystems to—
 (A)entities eligible to receive a grant under section 204 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6403); and
 (B)territories of the United States; and (5)carry out other scientific and conservation activities that advance the purposes of this title, as considered appropriate by the Secretary.
 204.Use of recovered amountsAll amounts available to the Secretary of the Interior that are attributable to fines, penalties, and forfeitures of property (or proceeds from the sale of such forfeited property) imposed for violations of any natural resource law enforced by the Secretary of the Interior, including the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.), and regulations implementing such law, for damages to corals, coral reefs, or coral reef ecosystems, shall be used by the Secretary of the Interior—
 (1)for the benefit of the coral reef ecosystem impacted by the applicable violation, to the extent practicable;
 (2)to carry out emergency response activities authorized under section 206 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6405), including to reimburse any Federal, State or local government agency for response costs incurred; or
 (3)to carry out the purposes of this title, including grants of financial assistance for coral reef conservation projects.
				205.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to the Secretary of the Interior to carry out this title $11,200,000 for each of fiscal years 2018 through 2022, which may remain available until expended.
 (b)OIA Coral Reef Initiative ProgramFrom the amounts appropriated under subsection (a) for a fiscal year, there shall be made available to the Secretary of the Interior, acting through the Assistant Secretary of the Interior for Insular Areas, not less than $2,200,000 for the grant program under section 201(d).
 (c)USGS Coral Reef Ecosystem Studies ProgramFrom the amounts appropriated under subsection (a) for a fiscal year, there shall be made available to the Secretary of the Interior, acting through the Director of the United States Geological Survey, not less than $4,000,000 for the Coral Reef Ecosystem Studies Program under section 203.
 206.DefinitionsIn this title: (1)ConservationThe term conservation has the same meaning given such term under section 215 of the Coral Reef Conservation Act of 2000, as redesignated by this Act.
 (2)Coral reefThe term coral reef has the same meaning given such term under section 215 of the Coral Reef Conservation Act of 2000, as redesignated by this Act.
 (3)Coral reef ecosystemThe term coral reef ecosystem has the same meaning given such term under section 215 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6409), as redesignated by this Act.
 (4)Freely Associated StateThe term Freely Associated State means each of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau in an applicable Compact of Free Association with the United States.
 (5)Insular AreaThe term Insular Area means each of American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the Virgin Islands of the United States.
 (6)ResilienceThe term resilience has the same meaning given such term under section 215 of the Coral Reef Conservation Act of 2000, as redesignated by this Act.
				IIIAmendments to National Fishing Enhancement Act of 1984 
 301.Revisions to National Fishing Enhancement Act of 1984The National Fishing Enhancement Act of 1984 (33 U.S.C. 2101 et seq.) is amended— (1)in section 203 (33 U.S.C. 2102)—
 (A)by amending the heading to read as follows: Standards for artificial reefs; (B)by striking Based on the best scientific information available, and inserting the following:
						
 (a)In generalBased on the best scientific information available,; (C)by redesignating paragraphs 2 through 5 as paragraphs 3 through 6, respectively, and inserting after paragraph (1) the following:
						
 (2)not have significant adverse effects on essential fish habitat and fishery resources (as those terms are defined in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802));;
 (D)in paragraph (5), as so redesignated, by striking and at the end; (E)in paragraph (6), by striking the period at the end and inserting a semicolon; and
 (F)by adding at the end the following:  (7)be consistent with the national coral reef action strategy developed under section 203 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6402);
 (8)not have significant adverse effects on natural coral reefs, including coral reefs that have undergone restoration and in situ coral nurseries; and
 (9)enhance recreational diving opportunities, to the extent practicable. (b)Decommission and preparation for useBefore a man-made structure may be used for an artificial reef under this title, the Assistant Secretary of the Army for Civil Works of the Corps of Engineers, the Secretary of Commerce, or the Secretary of the Interior, as applicable, shall ensure that such structure is properly decommissioned and prepared for use as an artificial reef in accordance with—
 (1)applicable environmental laws; (2)the requirements of this title, including the national guidelines developed under subsection (c) and the national artificial reef plan developed under section 204;
 (3)the national coral reef action strategy developed under section 203 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6402); and
 (4)such additional terms and conditions as the Secretaries, as applicable, consider appropriate. (c)National guidelinesThe Secretary of Commerce, in consultation with the United States Coral Reef Task Force, shall develop national guidelines for man-made structures suitable as artificial reef habitat for coral and other associated marine species, which shall—
 (1)provide for durable, environmentally responsible artificial reefs; (2)be consistent with the standards outlined in paragraph (a) and be in accordance with subsection (b);
 (3)be consistent with the best management practices developed jointly by the Administrator of the Environmental Protection Agency and the Maritime Administrator under section 3516 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136); and
 (4)satisfy other criteria, as determined by the Secretary. (d)Public notice and commentThe guidelines developed under subsection (c) shall be—
 (1)published in the Federal Register; (2)developed after opportunity for public comment of not less than 90 days;
 (3)finalized within 90 days after the end of such public comment period; and (4)and, after finalized, made readily available to the public on a government Internet website.
 (e)Updates to national guidelinesThe Secretary, in consultation with the United States Coral Reef Task Force, shall review and revise the national guidelines under subsection (c), as appropriate, following public notice and comment.
 (f)Incorporation into national artificial reef planThe periodic review and revision required under subsection (e) may be satisfied by incorporating such review and revision into the national artificial reef plan developed under section 204 and updates to such plan.;
 (2)in section 204 (33 U.S.C. 2103)— (A)by striking Not later than and inserting the following:
						
 (a)In generalNot later than; (B)by striking Managment and inserting Management; and
 (C)by adding at the end the following:  (b)Periodic review and revisionThe Secretary, in consultation with the United States Coral Reef Task Force established under section 209 of the Coral Reef Conservation Act of 2000 and the other Federal and non-Federal parties listed in subsection (a), shall periodically review and revise the plan as necessary.
 (c)Public notice and commentThe Secretary shall provide for appropriate public notice and opportunity for public comment on any revised plan and make any finalized plan readily available to the public on a government Internet website.
 (d)Incorporation into national coral reef action strategyThe periodic review and revision required under this subsection may be satisfied by incorporating such review and revision into the national coral reef action strategy developed under section 203 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6402) and updates of such strategy.;
 (3)by redesignating sections 206, 207, and 208 (33 U.S.C. 2105, 33 U.S.C. 2206, and 33 U.S.C. 2107) as sections 207, 208, and 209, respectively; and
 (4)by inserting after section 205 the following:  206.Transfer of man-made structures (a)In generalThe Secretary of Commerce and the Secretary of the Interior may each accept transfers, by gift or otherwise, of any vessels, aircraft, offshore rigs, or similar man-made structures suitable for use as an artificial reef and habitat for coral and other associated marine species.
 (b)AgreementAn agreement for the transfer of an artificial reef structure under this section shall require that the Secretary of Commerce or the Secretary of the Interior, as applicable, use, site, construct, monitor, and manage the transferred structure only as an artificial reef in accordance with—
 (1)this title; (2)the national coral reef action strategy developed under section 203 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6402);
 (3)any applicable environmental laws; and (4)such additional terms and conditions as the Secretary of Commerce or the Secretary of the Interior, as applicable, considers appropriate.
 (c)No Federal costThe Secretary of Commerce or the Secretary of the Interior, respectively, shall ensure that no Federal costs are incurred for the decommissioning, preparation for use, or transfer of an artificial reef structure under this section.; and
 (5)in section 207 (33 U.S.C. 2105), as so redesignated— (A)by amending paragraph (1) to read as follows:
						
 (1)The term artificial reef means a structure which is constructed or placed in waters covered under this title for the purpose of enhancing fishery resources, commercial and recreational fishing opportunities, or recreational diving opportunities.;
 (B)by amending paragraph (2) to read as follows:  (2)The term State means each State of the United States, American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, the Virgin Islands of the United States, and any other territory or possession of the United States.; and
 (C)by adding after paragraph (3) the following:  (4)The terms coral and coral reef have the meanings given such terms in section 215 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6409)..
					IVMiscellaneous provisions
			401.Stock assessments under Magnuson-Stevens Fishery Conservation and Management Act
 (a)In generalTitle IV of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881 et seq.) is amended by adding at the end the following:
					
						409.Stock assessments for fisheries associated with coral reefs
 In preparing stock assessments under this Act, the Secretary shall, to the extent practicable, place emphasis on such assessments for economically important fisheries associated with coral reefs..
 (b)Clerical amendmentThe table of contents in the first section of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881 et seq.) is amended by adding at the end of the items relating to title IV the following:
					
						
							Sec. 408. Deep sea coral research and technology program.
							Sec. 409. Stock assessments for fisheries associated with coral reefs..
				402.Measures to combat invasive lionfish
				(a)Addition of species of lionfish to the list of injurious species that are prohibited from being
 imported or shippedSection 42(a)(1) of title 18, United States Code, is amended by inserting after Dreissena polymorpha; the following: of the red lionfish of the species Pterois volitans; of the devil lionfish of the species Pterois miles; of the Hawaiian turkeyfish of the species Pterois sphex; of the soldier lionfish of the species Pterois russelii; of the clearfin lionfish of the species Pterois radiata; of the species Pterois paucispinula; of the frillfin turkeyfish of the species Pterois mombasae; of the luna lionfish of the species Pterois lunalata; of the mandritsa of the species Pterois brevipectoralis; of the spotfin lionfish of the species Pterois antennata; of the scorpionfish of the species Pterois andover;.
 (b)Exemption from permitting for movement in commerceFor purposes of section 14.21 of title 50, Code of Federal Regulations, deceased lionfish and lionfish products shall not be treated as wildlife requiring a permit pursuant to part 17 or 23 of such title.
				
